OPINION OF THE COURT
PER CURIAM.
Appellant was found guilty of murder in the first degree after a trial by jury. In this appeal he rais*207es two issues. First, he alleges that the trial judge improperly instructed the jury. However, trial counsel made no objection to the charge as given, and this first issue, therefore, is beyond our consideration. Pa.R. Crim.P. 1119(b), 19 P.S. Appendix, and Commonwealth v. Clair, 458 Pa. 418, 326 A.2d 272 (1974).
Appellant next argues that the evidence was insufficient as a matter of law to convict him of murder in the first degree. He contends that the Commonwealth’s evidence on the specific intent to kill was deficient. Viewing, as we must, the evidence in a light most favorable to the Commonwealth, we find the evidence presented to be sufficient beyond a reasonable doubt. See, e. g. Commonwealth v. Bederka, 459 Pa. 653, 331 A.2d 181 (1975); Commonwealth v. Hornberger, 441 Pa. 57, 270 A.2d 195 (1970); and Commonwealth v. Stukes, 435 Pa. 535, 257 A.2d 828 (1969).
Judgment of sentence affirmed.